department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb 2ngg uic tt raty legend taxpayer a taxpayer b bank m ira x ira y amount s amount t date dear this is in response to your letter dated date and supplemented by a dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code letter the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age and taxpayer b age represent that they received distributions from their individual iras taxpayer a and taxpayer b assert that their failure to page accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to their medical conditions and treatments which impaired their ability to accomplish timely rollovers they further represent that amount s and amount t have not been used for any other purpose on date taxpayer a received a distribution of amount s from ira x and taxpayer b received a distribution of amount t from ira y they intended to roll the amounts into new iras but placed the amounts in their checking accounts at bank m until they could find suitable iras during the 60-day period following the distribution taxpayer b was under treatment for complications from treatment for cancer she was required to use a feeding tube and pump that restricted her movement until her illness taxpayer b was primarily responsible for the family finances because taxpayer a was previously disabled due to recurring epileptic episodes and medication to control them both of which caused confusion and memory loss as a result of taxpayer b’s severe illness she relied on taxpayer a to manage their finances including completing the rollover of the iras however as a result of taxpayer a’s medical_condition he believed that the funds were already in iras and he did not complete the transactions during the 60-day rollover period based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s from ira x and the distribution of amount t from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is other than an ira for the benefit of paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion if the amount received which is includible in gross_income determined without regard to sec_408 page 2uu92005 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_40 d a i received by an individual from an ira if at any time during the one-year period-ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a and taxpayer b is consistent with their assertion that their failure to accomplish a timely rollover was caused by the effects of their individual medical conditions which led to amount s and amount t being held in a non-ira checking account during and beyond the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount s from ira x and the distribution of amount t from ira y taxpayer a and taxpayer are granted a period of days from the issuance of this ruling letter to contribute amount s and amount t into individual rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount s and amount t will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this ruling is directed solely to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact i d no at - se t ep ra t4 sincerely yours dene le loti o donzell4 littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
